FILED
                             NOT FOR PUBLICATION                              DEC 09 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ERDENEJARGAL NATSAG, et al.,                     No. 09-70377

              Petitioners,                       Agency Nos.        A098-539-287
                                                                    A098-539-288
  v.                                                                A098-539-289
                                                                    A098-539-290
ERIC H. HOLDER, Jr., Attorney General,                              A098-539-291

              Respondent.
                                                 MEMORANDUM*


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 3, 2013**
                               San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       Petitioners Erdenejargal Natsag (“Natsag”), Altansukh Namsrai

(“Namsrai”), and their three children, natives and citizens of Mongolia, petition for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of their applications for asylum and withholding of

removal. We deny the petition. Because the parties are familiar with the factual

and procedural history of the case, we will not recount it here.

      We review factual findings for substantial evidence. Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1087 (9th Cir. 2013) (en banc). The findings of fact are

“conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      “An applicant [for asylum] has the burden of establishing that (1) his

treatment rises to the level of persecution; (2) the persecution was on account of

one or more protected grounds; and (3) the persecution was committed by the

government, or by forces that the government was unable or unwilling to control.”

Henriquez-Rivas, 707 F.3d at 1083 (internal quotation marks omitted). An outright

failure to respond to crime reports may constitute an unwillingness by the

government to protect a victim, Singh v. INS, 94 F.3d 1353, 1360 (9th Cir. 1996),

but an inability to solve a crime does not, see Nahrvani v. Gonzales, 399 F.3d

1148, 1154 (9th Cir. 2005).

      Substantial evidence supports the BIA’s conclusion that Petitioners did not

establish that the police were unable or unwilling to control Natsag’s brother, who

was allegedly responsible for violence against Petitioners. The record shows that


                                         -2-
(1) the police investigated the attack on Namsrai for one month and seven days and

were unable to link the brother to the attack; (2) the police investigated the fire that

burned down Petitioners’ home; (3) Natsag did not contact the police further

despite her suspicion that her brother was responsible for the fire because she

believed it was “no use”; and (4) Natsag testified that her brother would be

imprisoned if she reported him. Moreover, substantial evidence supports the BIA’s

conclusion that Petitioners did not demonstrate a level of corruption in the

Mongolian government that corroborates Natsag’s belief that her brother has

power over the police. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th

Cir. 2005) (testimony as to belief that police would do nothing did not establish

that government was unable or unwilling to control persecutors).

      Given our determination that substantial evidence supports the BIA’s

conclusion that Petitioners failed to establish that the Mongolian government was

unable or unwilling to protect them, which resolves the petition, we need not—and

do not—reach any other issue raised by the parties.

      Because Petitioners have failed to establish eligibility for asylum, they

necessarily fail to establish eligibility for withholding of removal. Pedro-Mateo v.

INS, 224 F.3d 1147, 1150 (9th Cir. 2000).

      PETITION DENIED.


                                          -3-